Case 18-50944-K.]C Doc 1-2 Filed 11/16/18 Page 1 of 3

Property ID : 390 - Canadensie, PA

Principal : $100,000.00
Int. Rate : 6.25%
PROM|SSORY NOTE

September 30, 2016
$100,000.00 Sherman Oaks, California

FOR VALUE RECEiVED, the undersigned, WOODBR|DGE MORTGAGE iNVESTMENT FUND
1, LLC, a Deiaware limited liability company having an office and a mailing address at 14225 Ventura
Boulevard, Suite 100, Sherman Oaks, California 91423 (hereinafter referred to as the "Borrower")
does hereby promise to pay to the order of EVELYN & CARL NEWMARK TRUST, an entity having
an address of 3430 Galt Ocean Drive, Apartment 808, Fort Lauderdale, Florida 33308 (hereinafter
referred to as "Lender"), at such place as the Lender may designate by written notice to Borrower, the
principal sum of One Hundred Thousand and 00/100 Dollars ($100,000.00), together with interest on
all unpaid balances beginning as of the date hereof, at the erd rate per annum as set forth in Section
l hereof.

l. interest Rate. The unpaid balance of the principal sum of One Hundred Thousand and 00/100
Dollars ($100,000.00) shall bear interest from the date hereof through November 1, 2017, at a fixed
rate of interest equal to six and 25/100 percent (6.25%) per annum. After November 1, 2017, the
unpaid balance of this Note shall bear interest at a fixed rate equal to nine and 00/100 percent (9.00%)
per annum. The rate of interest charged hereunder shall never exceed the maximum amount, if any,
allowable by law. interest shall be charged on the principal balance from time to time outstanding on
the basis of the actual number of days elapsed computed on the basis of a 360 day year.

2. Default interest Rate. During the continuance of any Event of Default (as more particularly
defined in Paragraph 6 beiow) under this Note by acceleration or othenivise, interest shall accrue from
and after such Event of Default at four (4) percentage points above the interest rate then in effect
hereunder (the "Default interest Rate").

3. Repayment. Borrower promises to pay the interest and principal on this Note, as set forth
below:

il/lonthly payments of interest shall be made commencing on October 1, 2016 and continuing
on the same day of each and every month to occur thereafter, both before and after maturity
by acceleration or otherwise.

The entire principal balance plus accrued and unpaid interest thereon, and all other sums and
charges due to the Lender hereunder, unless sooner paid, shall be due and payable on
February 1, 2018 (the “l\/laturity Date”). Upon and after the eighth (8“") day following Borrower’s
receipt of written notice from Lender of Borrower’s failure to pay the entire principal balance
plus accrued and unpaid interest on the Nlaturity Date as required, any outstanding amounts
due under this Note shall bear interest at a fixed rate of twenty-four and 00/100 percent
(24.00%) per annum.

4. Application of Payments. Aii payments pursuant to this Note shall be made in legal tender
of the United States of America and shall be applied first to the payment of delinquency or late
charges, if any; second, to the payment of accrued and unpaid interest on this Note; and third, the
balance on account of the principal of this Note.

5. Cure Period and Notice of Default. Failure of Borrower to pay by its due date any installment
of the principal or of interest within thirty (30) days from the date the same becomes due and payable,
shall constitute a “Payment Default” under this Note. Borrower shall have a cure period of not less

Case 18-50944-K.]C Doc 1-2 Filed 11/16/18 Page 2 of 3

Property ID : 390 - Canadensis, PA
Prj_ncipal : $100,000.00
Int:. Rate : 6.25%

than thirty (30) days after receipt of written notice (“Notice of Default") of any alleged breach or
Payment Default under the terms of this Note to cure the same.

6. Event of Defauit. Any alleged breach or Payment Default under this Note that is not fully
cured following the expiration of the applicable cure period specified in a given Notice of Default shall
constitute an event of default ("Event of Defauit“) under this Note.

7. Waiver of Rights.

a. BORROWER HEREBY WA|VES TRlAL BY JURY lN ANY COURT AND lN ANY SU|T
ACTlON OR PROCEED|NG OR ANY MATTER AR|SlNG |N CONNECT|ON W|TH OR |N
ANY WAY RELATED TO THE F|NANCING TRANSACT|ONS OF WH|CH THlS NOTE OR
THE COLLATERAL ASS|GNMENT DOCUMENTS (AS DEF|NED BELOW) ARE A PART
AND/OR THE ENFORCEMENT OF ANY OF LENDER'S RlGHTS AND REl\/|ED|ES.
BORROWER ACKNOWLEDGES THAT lT MAKES TH|S WA|VER KNOW|NGLY,
VOLUNTAR|LY AND ONLY AFTER EXTENSIVE CONS|DERAT|ON OF THE
RAM|F|CATlONS OF TH|S WAlVER.

b. Borrower hereby waives diligence, demand, presentment for payment, protest and notice
of protest, and notice of any renewals or extensions of this Note, and agrees that the time for
payment of this Note may be changed and extended at Lender's sole discretion, without
impairing its liability thereon, and further consents to the release of any party liable for this
obligation, or the release of ali or any part of the collateral given as security for the payment
of this Note, without affecting its liability with respect hereto.

8. Lender’s Ri_qhts. Lender's rights hereunder shall be cumulative and not exclusive and may
be exercised at the sole discretion of Lender with respect to priority, order and type of collateral or
security realized upon or applied toward the indebtedness evidenced hereby until this Note and ali
accrued and unpaid interest and other sums and charges due hereunder shall have been paid in fuii.
Further, no failure on the part of Lender to exercise any right or remedy hereunder, whether before or
after the occurrence of an Event of Default hereunder, shall constitute a waiver thereof, and no waiver
of any past default shall constitute waiver of any future default or of any other default

9. Prepayment. The Borrower shall have the right to prepay this Note in whole or in part at any
time without penalty.

10. Binding Effect. This Note shall bind the successors and assigns of Borrower and shall inure
to the benefit of the Lender, its successors and assigns.

li, Q§ptions and Section Heading§. The captions and section headings used in this Note are
for convenience only and shall not be used to interpret, modify or affect in any way the covenants and
agreements herein contained

12. Severabiiity. in the event that any one or more of the provisions of this Note shall for any
reason be held to be invalid, illegal or unenforceable in whole or in part, or in any respect, or in the
event that any one or more of the provisions of this Note shall operate or would prospectively operate,
to invalidate this Note, then the remaining provisions of this Note shall remain operative and in full
force and effect, shall be valid, legal and enforceable and shall in no way be affected, prejudiced or
disturbed thereby.

Case 18-50944-K.]C Doc 1-2 Filed 11/16/18 Page 3 of 3

Property ID : 390 - Canadensis, PA
Principal : $100,000.00
Int. Rate : 6.25%

13. Governing Law. This Note shall be governed by and construed in accordance with the laws
of the State of Delaware.

14. No Assignment. Neither this Note, the Loan Agreement of even date herewith between
Borrower and Lender, nor all other instruments executed or to be executed in connection therewith
(coliectively, the “Collateral Assiqnment Docu ments") are assignable by Lender without the Borrower’s
written consent and any such attempted assignment without such consent shall be null and void.

15. Commercia| Transaction. Lender and Borrower each acknowledge and stipulate that the
Loan is a commercial transaction.

16. Securig. This Note will be secured in_ter B by the Collateral Assignment Documents upon
execution thereof.

WOODBR|DGE MORTGAGE

 

 

its Authorized Representative b v

Accepted and Agreed to by Lender: .£=»`“ w
diem NL \¢"t gray i`;“ii iii
EVELYN & CARL NEUMAR-K TRUST v\“~;<) \€\*"

iiial;%l/\\ ii

Name: W\C~il€v\¢ (zo\d©v\
Titie: PGA lim Ev<i¥n ii(\'~}m@» L

